FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                      June 17, 2009
                   UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 09-2025
 v.                                                   (D. New Mexico)
 JOSE DE JESUS VALADEZ-                     (D.C. No. 1:08-CV-01151-JAP-KBM
 CAMARENA,                                   and 2:97-CR-00231-JAP-KBM-2)

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Mr. Jose de Jesus Valadez-Camarena is no stranger to this court. As stated

in our third opinion regarding his conviction:

      In 1997, a grand jury indicted Defendant for conspiring to distribute
      cocaine and for possessing cocaine with intent to distribute. After a
      mistrial, Defendant moved to dismiss the indictment on double
      jeopardy grounds. The motion was denied, and he filed an
      interlocutory appeal. The district court found the appeal to be
      frivolous and, therefore, continued with the retrial . . . . Following


      *
       After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       his conviction, Defendant filed another appeal, challenging the legal
       sufficiency of the prosecution’s case at trial. We affirmed on both
       appeals. See United States v. Valadez-Camarena, 163 F.3d 1160
       (10th Cir. 1998) [(Valadez-Camarena I)]; United States v.
       Valadez-Camarena, 194 F.3d 1321 (10th Cir. 1999) (unpublished
       table decision), [(Valadez-Camarena II)] cert. denied, 528 U.S. 1143
       (2000). In May 2002, Defendant filed a 28 U.S.C. § 2255 motion to
       vacate his conviction, asserting that his trial and appellate counsel
       had been constitutionally deficient. That motion was rejected as
       time-barred.

United States v. Valadez-Camarena, 402 F.3d 1259, 1260 (10th Cir. 2005)

(Valadez-Camarena III). This third opinion concerned his 2004 “Motion for

Validation of the Indictment.” Id. In support of that motion, he had contended

that the grand jury had failed to follow certain procedures in indicting him, as a

result of which the district court had lacked jurisdiction to try him. We upheld

the dismissal of this motion on the ground that Mr. Valadez-Camarena’s attack on

the trial court’s jurisdiction was barred because his criminal case was no longer

pending within the meaning of Federal Rule of Criminal Procedure 12(b)(3). See

id. at 1261. 1

       Mr. Valadez-Camarena’s present appeal challenges the denial by the United

States District Court for the District of New Mexico of his “Motion to Review


       1
        In affirming, we approved of the district court’s prudential decision not to
treat Mr. Valadez-Camarena’s challenge as a motion for relief under § 2255
because such a motion would apparently have been barred both as untimely and as
a second or successive motion. See Valadez-Caramena III, 402 F.3d at 1261. We
note that the district court again in this case appropriately decided to treat his
request for review of his conviction as not raising a claim for relief under 28
U.S.C. § 2255.

                                         -2-
Case,” filed on December 8, 2008, in which he challenged his 1998 drug-

trafficking conviction on double-jeopardy grounds. His brief on appeal, however,

makes no mention of this issue. It instead argues that the grand jury committed

procedural errors in indicting him, an argument that he unsuccessfully presented

in Valadez-Camarena III. (Indeed, Mr. Valadez-Camarena’s brief on this appeal

appears to be the same one that he submitted in Valadez-Camarena III.) We will

not reverse the district court on a ground not presented to it. See Rhine v. Boone,

182 F.3d 1153, 1154 (10th Cir. 1999).

      Accordingly, we AFFIRM the judgment of the district court.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                         -3-